Citation Nr: 1735190	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a skin condition, to include scars on the face and neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1974 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO denied service connection for a skin condition, to include scars on the face and neck.  The Veteran filed a notice of disagreement (NOD) in July 2011.  The RO issued a statement of the case (SOC) in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) also in October 2012.

In September 2015, the Board remanded the claim on appeal  to schedule the Veteran for his requested Board hearing.  

In November 2016, the Veteran testified during Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A  copy of the hearing transcript is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran claims that he has a skin condition manifested by scars and cysts on the face and neck which results from service.  Specifically, he has asserted that, while participating in an exercise at Fort Dix, New Jersey, he was doused with contaminated water from a water truck.  He further maintains that the high pressure water lodged metal fragments in his skin and left him with dots all over his body, and that he sought treatment during and after service for his skin condition.

In support of his claim, the Veteran submitted a July 2012 skin diseases Disability Benefits Questionnaire (DBQ) prepared by L.S., a physician's assistant.  The DBQ notes diagnoses of "cyst" and "scar."  In a section pertaining to history of the Veteran's skin condition, the physician's assistant noted that the Veteran developed cysts and scars related to military exposure in the 1970s.  However, the physician's assistant did not note how the Veteran developed such cysts and scars, nor did she indicate review of the claims file-particularly, the service treatment records.

Under these circumstances, the Board finds the medical evidence currently of record does not sufficiently resolve the claim on appeal, and that a remand of this matter to arrange for the Veteran to undergo VA examination to obtain medical information and opinion as to the nature and etiology of all current skin disability(ies)-based on examination of the Veteran,  and review of his documented medical history, and supported by complete, clearly-stated rationale-is warranted.  See 38 U.S.C.A. § 5103A (West 214); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of  his claim.  See 38 C.F.R. § 3.655) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

With respect to VA records, the Board notes that the Veteran has asserted receiving VA treatment for his skin condition within a year from his service discharge in 1976.  Specifically, he reported receiving treatment from the Causeway Street (Boston) Community Based Outpatient Clinic (CBOC) and the Jamaica Plain VA Medical Center (VAMC) in Boston, Massachusetts.  See November 2016 Board Hearing Transcript, p. 6.  Additionally, the Board notes that the claims file only contains VA treatment records (from the Bedford VAMC) through September 2012; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ should undertake appropriate action obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  

In this regard, the Board notes that the Veteran previously provided authorization to the AOJ to obtain private treatment records from a Dr. O'Brien, reporting that he received treatment in January 2008.  The record reflects that the AOJ sent one letter to a Dr. O'Brien in July 2008.  However, the AOJ did not receive any response, and it does not appear that follow-up request was made as required by 38 C.F.R. § 3.159 (c)(1).  Consequently, on remand, the AOJ should request that the Veteran provide updated authorization for VA to make further attempts to obtain such records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).   See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Causeway Street CBOC and the Jamaica Plain VAMC all outstanding records of evaluation and/or treatment of the Veteran generated since 1976.  Also, obtain from the Bedford VAMC all outstanding records of evaluation and/or treatment of the Veteran generated since September 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide updated authorization so that VA can make further attempts to obtain treatment records from Dr. O'Brien.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo a VA skin examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA to include a complete copy of this REMAND, must be made available to the designated physician, and  the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all skin conditions of the neck and face currently present or present, or present at any point pertinent to the current claim on appeal (even if now asymptomatic or resolved).  If it is determined that the Veteran does not have, and has not had, a valid diagnosis of skin disability, he or she should clearly so state, and explain why. 

If one or more skin disability(ies) is/are diagnosed, then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service-to include being doused with contaminated water which lodged metal fragments in the Veteran's skin, as alleged.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's assertions as to in-service events, and as to continuing skin problems  since service (both of which he is competent to report).  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

